                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       No. 5:18-CV-357-FL

 KAREN MOUZON on behalf of K.W. a               )
 minor,                                         )
                                                )
                      Plaintiff,                )
                                                )                      ORDER
       v.                                       )
                                                )
 ANDREW SAUL,                                   )
 Commissioner of Social Security,               )
                                                )
                      Defendant.


       This matter is before the court on the parties’ cross-motions for judgment on the pleadings.

(DE 16, 20). Pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b), United

States Magistrate Judge Robert T. Numbers, II, entered memorandum and recommendation

(“M&R”), wherein it is recommended that the court deny plaintiff’s motion, grant defendant’s

motion, and affirm defendant’s decision. Plaintiff timely filed objections to the M&R, and the issues

raised are ripe for ruling. For the reasons that follow, the court adopts the M&R as its own, grants

defendant’s motion, denies plaintiff’s motion, and affirms defendant’s final decision.

                                         BACKGROUND

       On August 15, 2012, defendant determined that claimant, K.W., a minor, (“K.W.” or

“claimant”), who is appearing in the instant case pro se through his grandmother and legal guardian,

Karen Mouzon, (“Mouzon” or “plaintiff”), was disabled as of April 17, 2012. On June 8, 2015,

defendant determined that claimant, who was then three years old, was no longer disabled as of June

1, 2015. The determination was upheld on reconsideration. Plaintiff requested hearing before an

administrative law judge (“ALJ”), who, after a September 20, 2017, hearing, denied plaintiff’s
request for relief from the cessation determination. Plaintiff requested review, and the Appeals

Council denied plaintiff’s request for review, leaving the ALJ’s decision as defendant’s final

decision. Plaintiff then filed pro se a complaint in this court on July 19, 2018, seeking review of

defendant’s decision.

                                    COURT’S DISCUSSION

A.     Standard of Review

       The court has jurisdiction under 42 U.S.C. § 405(g) to review defendant’s final decision

denying benefits. The court must uphold the factual findings of the ALJ “if they are supported by

substantial evidence and were reached through application of the correct legal standard.” Craig v.

Chater, 76 F.3d 585, 589 (4th Cir. 1996). “Substantial evidence [is] . . . such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402

U.S. 389, 401 (1971) (quotations omitted). The standard is met by “more than a mere scintilla of

evidence but . . . less than a preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966).

In reviewing for substantial evidence, the court is not to “re-weigh conflicting evidence, make

credibility determinations, or substitute [its] judgment” for defendant’s. Craig, 76 F.3d at 589.

       “A necessary predicate to engaging in substantial evidence review is a record of the basis

for the ALJ’s ruling,” including “a discussion of which evidence the ALJ found credible and why,

and specific application of the pertinent legal requirements to the record evidence.” Radford v.

Colvin, 734 F.3d 288, 295 (4th Cir. 2013). An ALJ’s decision must “include a narrative discussion

describing how the evidence supports each conclusion,” Monroe v. Colvin, 826 F.3d 176, 189 (4th

Cir. 2016) (quoting Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015)), and an ALJ “must build




                                                 2
an accurate and logical bridge from the evidence to his conclusion.” Id. (quoting Clifford v. Apfel,

227 F.3d 863, 872 (7th Cir. 2000)).

       To assist it in its review of defendant’s denial of benefits, the court may “designate a

magistrate judge to conduct hearings . . . and to submit . . . proposed findings of fact and

recommendations for the disposition [of the motions for judgment on the pleadings].” See 28 U.S.C.

§ 636(b)(1)(B). The parties may object to the magistrate judge’s findings and recommendations,

and the court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1). The court does

not perform a de novo review where a party makes only “general and conclusory objections that do

not direct the court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.1982). Absent a specific and timely filed objection,

the court reviews only for “clear error,” and need not give any explanation for adopting the M&R.

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis,

718 F.2d 198, 200 (4th Cir.1983). Upon careful review of the record, “the court may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1).

       The ALJ’s determination of eligibility for disability benefits for a child turns on whether the

child has “a medically determinable physical or mental impairment, which results in marked and

severe functional limitations, and which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months.”                42 U.S.C. §

1382c(a)(3)(C)(i).




                                                  3
         In order to determine whether claimant continued to be disabled, following claimant’s

favorable disability determination in 2012, the ALJ was required to follow a three-step medical

improvement evaluation process. See 20 C.F.R. § 416.994a(b). First, the ALJ must determine

whether medical improvement occurred in the impairment that the claimant had at the time of his

2012 disability determination (referenced as the “comparison point decision” or “CPD”). 20 C.F.R.

§ 416.994a(b)(1). Second, if there has been a medical improvement and if the CPD was based on

functional equivalence to the listings, the ALJ must consider whether the CPD impairment currently

functionally equals the listings. 20 C.F.R. § 416.994a(b)(2). If not, at step three, the ALJ must

determine if the claimant is currently disabled under the rules, including whether claimant has severe

impairment(s) that functionally equal(s) the listings. 20 C.F.R. § 416.994a(b)(3).

         In determining whether an impairment or combination of impairments functionally equals

the listings, the ALJ must assess the claimant’s functioning in terms of six domains: (1) acquiring

and using information; (2) attending and completing tasks; (3) interacting and relating to others; (4)

moving about and maniputlating objects; (5) caring for yourself; and (6) health and physical well-

being. 20 C.F.R. § 416.926a(b)(1). To functionally equal the listings, the claimant’s impairment

or impairments must result in at least “marked” limitations1 in two domains of functioning. 20

C.F.R. § 416.926a(d). In sum, the claimant will not longer be considered disabled if the ALJ finds

that claimant’s impairments have medically improved and no longer result in marked or more severe

functional limitations. The claimant has the burden of demonstrating that his impairments meet or

equal a listed impairment. See Kellough v. Heckler, 785 F.2d 1147, 1152 (4th Cir. 1986).




          1
            A “marked” limitation is one that “interferes seriously with [the claimant’s] ability to independently initiate,
sustain, or complete activities.” 20 C.F.R. § 416.926a(e)(2).

                                                             4
       In this case, the ALJ performed the three-step medical improvement evaluation process. At

step one, the ALJ determined that at the time of the 2012 CPD, claimant had the following medically

determinable impairments: autism spectrum disorder (“ASD”); chromosome 8 duplication; and

developmental delay. (Tr. 14). At the time of the 2012 CPD, claimant’s impairments resulted in

marked limitations in two domains: acquiring and using information; and interacting and relating

with others. (Tr. 15). At step two, the ALJ determined that medical improvement occurred as of

June 1, 2015, and that since that time the impairments that the claimant had at the time of the 2012

CPD have not functionally equaled the listings. (Id.). At step three, the ALJ determined that

claimant has not had impairments that meet or functionally qual the listings. (Tr. 31). Therefore,

the ALJ found that claimant’s disability ended as of June 1, 2015, and claimant has not become

disabled again since that date. (Tr. 32).

B.     Analysis

       Plaintiff argues that medical and educational evidence shows that K.W.’s conditions have

worsened since the 2012 CPD. The magistrate judge cogently addressed plaintiff’s argument based

upon an asserted worsening of conditions since the 2012 CPD. (See M&R (DE 23) at 10-13). Upon

de novo review of plaintiff’s argument, the court adopts the M&R as its own. The court writes

separately to augment the analysis in the M&R.

       Plaintiff suggests in her objections that the ALJ failed to consider properly the medical

assessment performed by Dr. Patrice Minter, on August 5, 2014, as evidence that plaintiff could not

dress himself without supervision, could not pedal a tricycle, had “noted behavioral issues,” and had

an affirmed diagnosis of ASD and developmental delays. (Obj. (DE 26) at 2). The ALJ, however,

specifically discussed the assessment of Minter, noting findings that plaintiff did not dress with


                                                 5
supervision, did not pedal a tricycle, “did not listen and was disobedient,” and was “diagnosed with

autism and developmental delay.” (Tr. 19). The ALJ also noted that Dr. Minter found that plaintiff

was “talking a lot more.” (Id.). The ALJ considered Dr. Minter’s assessment under the domain of

“health and physical well-being,” noting that claimant had a healthy well-child check in August

2014, as a basis for finding no limitation in this domain. (Tr. 30-31).

       Further discussion of Dr. Minter’s assessment was not warranted, particularly in the key

domains of acquiring and using information and interacting and relating to others, for several

reasons. First, Dr. Minter’s assessment came ten months prior to the cessation date, at a time when

defendant does not dispute claimant was disabled. (Tr. 456). Second, Dr. Minter does not make any

findings tending to show a marked limitation in the functional areas of these domains. (Id.). Third,

and most critically, the ALJ discussed in great detail and found more directly probative multiple

additional assessments by speech pathologists, teachers, doctors, and other evaluators close to the

date of cessation. (Tr. 19-28).

       As an example among many, the ALJ noted immediately after discussing Dr. Minter’s

assessment, that Kelly Galloway, speech pathologist, evaluated claimant on April 29, 2015, and

determined that claimant’s “receptive and expressive language skills were within normal limits at

[that] time for [his] age,” “he is able to participate in simple conversations with adults and peers,”

and “he had made significant progress.” (Tr. 19; see Tr. 220). The ALJ properly gave significant

weight to the opinion of Ms. Galloway “as she had been providing speech therapy to the claimant

over a period of time,” and it was consistent with other evaluations in the record. (Tr. 20).

       Claimant’s teacher, Maggie Smith, noted “obvious” problems, but not “serious” or “very

serious” problems, in an April 29, 2015, assessment, in the areas of “Interpreting meaning of facial


                                                  6
expression, body language, hints, sarcasm,” “Using adequate vocabulary and grammar to express

thoughts/ideas in general, everyday conversation,” and “Organizing own things or school materials,”

but slight or no problems in 51 other functional areas. (Tr. 229). As noted previously, a “marked”

functional limitation is one that “interferes seriously with [the claimant’s] ability to independently

initiate, sustain, or complete activities.” 20 C.F.R. § 416.926a(e)(2) (emphasis added). Thus, the

speech pathologist and teacher assessments do not provide support for a finding of marked

functional limitations for claimant.

       Plaintiff also suggests that the ALJ erred in relying upon opinions of state agency reviewers

who assessed claimant’s limitations in June 2015. But, the ALJ gave only “limited weight” to these

opinions, although he agreed with the majority of their assessments. (Tr. 25). The state agency

reviewer opinions were consistent in material part with all the other assessments around the time of

the cessation date, upon which the ALJ placed significant weight, in finding no marked limitations

in any functional areas. (See Tr. 18-23; see, e.g., Rebecca Mussman (Tr. 409-415), Sara Cathey (Tr.

417), Kelly Galloway (Tr. 220), Maggie Smith (Tr. 227-233), Julie Lowry (Tr. 501-507)).

       Plaintiff argues that the ALJ did not take into account all of the impairments that accompany

a child with ASD, and instead addressed only certain aspects as reflected in the opinions of state

agency reviewers. However, considered individually and in combination, the opinions of the five

professionals cited above provide a wide and comprehensive view of all of claimant’s impairments.

(See id.). Plaintiff also suggests that claimant’s qualification for an individualized education

program (IEP) along with a modified school curriculum and smaller class size demonstrate

claimant’s marked limitations. But, the ALJ accurately and cogently addressed the significance of

plaintiff’s IEP and classroom accommodations in his opinion, noting no evidence of marked deficits

from these modifications:


                                                  7
       [Claimant’s IEP] start date was August 17, 2015. His behavior did not impede his
       learning or the learning of others. His behavior did not require a Functional
       Behavior Assessment or a Behavior Intervention Plan. He demonstrated speech and
       language skills ranging from borderline to within the average range. The delivery
       model for speech language services would change from direct pull-out therapy to
       indirect consultation with the classroom teacher for the 2015-2016 school year. He
       needed instruction in pre-academic and readiness skills, such as naming numbers 1
       through 10. He demonstrated inconsistent responses for naming and pointing to
       colors and shapes. He also demonstrated weakness for rote counting and reading
       numbers.

(Tr. 20-21; see Tr. 234-236). In this manner, the IEP is consistent with the evaluations of claimant’s

teachers which identified obvious problem areas, but none considered to be serious or very serious.

(Maggie Smith (Tr. 227-233), Julie Lowry (Tr. 501-507)). Moreover, school records in September

2017 document continued improvement in grade level functioning with continued assistance of an

IEP. (Tr. 294-297).

       Finally, plaintiff argues that the ALJ erred “by not recommending an evaluation be

performed in order to establish new medical information to support [the ALJ’s] allegation that K.W.

no longer has marked limitations which qualify him for disability benefits.” (Pl’s Obj. (DE 29) at

1). This argument is unavailing for two main reasons. First, upon assessment of continuation of

disability benefits for a child, the burden rests upon plaintiff to demonstrate functional limitations

meeting or equivalent to a listing at all steps in the evaluation. See Kellough, 785 F.2d at 1152 (“To

be disabled under the Listings . . . the claimant must present evidence that the impairment meets or

is medically equivalent to an impairment listed.”); see also Gray ex rel. Whymss v. Comm'r of Soc.

Sec., 454 F. App'x 748, 750 (11th Cir. 2011) (same, in context of child disability evaluation).

       Second, there was no need for the ALJ to order any further evaluation of claimant where

there were multiple comprehensive assessments in the record that gave the ALJ a full and accurate

picture of plaintiff’s functional limitations. (See Tr. 18-23; see, e.g., Rebecca Mussman (Tr. 409-



                                                  8
415), Sara Cathey (Tr. 417), Kelly Galloway (Tr. 220), Maggie Smith (Tr. 227-233), Julie Lowry

(Tr. 501-507)).

       In sum, substantial evidence supports ALJ’s determination of non-disability, and the ALJ

sufficiently discussed conflicting evidence in the record for the court to discern an “accurate and

logical bridge from the evidence to [the ALJ’s] conclusion.” Monroe, 826 F.3d at 189. Therefore,

plaintiff’s objections must be overruled.

                                            CONCLUSION

       Based on the foregoing, upon careful review of the M&R and the record, the court ADOPTS

the M&R as its own. Plaintiff’s motion for judgment on the pleadings (DE 16) is DENIED, and

defendant’s motion for judgment on the pleadings (DE 20) is GRANTED. The clerk of court is

DIRECTED to close this case.

       SO ORDERED this the 27th day of September, 2019.




                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                 9
